FILED
                         NOT FOR PUBLICATION                                   JUL 26 2013
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


GARY D. SCHWIRSE,                                No. 11-73172

              Petitioner,                        BRB No. 11-0119

  v.

DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAM; et al.,                    ORDER

              Respondents.


Before: SILVERMAN, CLIFTON, and N.R. SMITH, Circuit Judges.



       The mandate issued December 18, 2012 is vacated. The Memorandum

Disposition filed on October 23, 2012, and appearing at 496 F. App’x 734 (9th Cir.

2012), is vacated concurrently with the filing of the Opinion. With the filing of the

Opinion, the requests for publication are GRANTED.